R-941


       THE                     GENERAL




                      December 16, 1947

Hon. C. A. Pounds      Oplnlon mo. v-457
~punty Attorney        -
Chambers   CounCy      Re: Applicabflitpof H. B. 785,
Anahuac, Texas              50th Legislature (Article
                            3912e-12, V. C. 3.) to
                            Chambers County in the
                            event the Commissioners'
                            Court places the county
                            officials on a salary
                            basis in 1948.
Dear Sir:
          You have requested this office to determlne
whether Chambers County will come within the provisions
of II.B. 785, 50th Legislature, (Art. 3912e-12, V. C.
5.) in the event the Comm13sl.onerssCourt of Cha!nbers
County determlnes In 1948 that the county officers
shall be compensatedon a salary basis.
          Article 3912e-12 is applicable to "all coun-
ties OS this State having a population of less than
twenty thousand (20,000) according to the last preced-
ing Federal Census, and in which counties the Commis-
sioners' Courts have determined that the count;goffi-
cials shall be compensatedon a salary basis,
          According to the above quoted provisions, two
conditionsmust exist in order for a county to come wlth-
'Inthe provisions of H. B. 785. First, the County must
have a population of less than twenty thousand; and, se-
cond, its county officials must be compensatedon a sal-
ary basis. Chambers Countyhas a population of 7,511 in-
habitants according to the 1940 Federal Census. There-
fore, It Is the Commissioners'Court's duty at its
first regular meeting in January to determine whether
the county officials are to be cornensated on a selarg
or fee basis. (Art. 3912e, Sec. 27.   Thus, the ques-
tion presented in your Inquiry Is whether the Legisla-
ture intended the provisions of Article 3912e-12 to be
applicable only C.othose counties under 20,000 whose of-
ficials were compensatedon a salary basis p~lor to the
enactment of Ii.B. 785 or whether the Legislaturein-
       Hon. c.   A.   p0uIla3, page 2   (V-457)


       tended it to apply equally to all counties under 20,000
       whose county officials are placed on a salary basis aub-
       sequent to the enactment of H. B. 785.
                 The Tennessee Supreme Court in the case of
       Baker v. Donnegan, 52 5. W. (26) 152, construeda eimi-
       lar provlslon~ina Tennessee statute. It was held that
       the phrase ‘wherein such county or counties shall have
       entered Into an agreement” contemplatad“an agreement
       entered into by a $,ountyor counties alter the enact-
       ment of a statute.
                 Legislative intention is preeuapedto be acoord-
       iztE;nwhat is consonantwith 30ua reason 3na good aie-
              . Kopeclcyv. Clt of Yoakum 35 S. W. (26) 492
       affirmed 52 9. W. (28) 290. Also, i statute will be ok-
       &rued with reference  to the entire body oi law existing
       at the time of Its enactment. 39 Tex. hr.   252.

                  As pointed out above, Article 39123, Section
       2, requires the Commissioners1Court at its first re-
       gular meeting in January to determine whether county
       officers are to be compensatedon a salary basis. xt
       is our opinion that the Legislaturedid not intend for
       H. B. 785 to be applicable to +onl those counties under
       20,000 whose Coemleeionere~Ceur placed In w       its
       officers on a salary basis.   On the contrszy,we  believe
       that the Legislature intended H. B. 785 to apply also to
       all counties under 20,000 whose officials are placed on
       6 salary basis subsequentto the enactment of said bill.


                 H. B. 785, 50th Legislature (Art. 3912e-
            12, V. C. 9.) relative to sal*rles of county
, ,.        officials in counties under twenty thousand
            (20,000) opulation,will be applicable to
            Chambers Eounty In the event the Commleei.o~-
            ere’ Court passes an order In its first re-
            gular meeting In January, 1948, placing the
            county officers on a salary basis.
                                                  Yours very truly
       APPROVED:                           ATTORNXY QENERAL OF TEXAS



       ATTORRRY WXERAL
                                           Bs
       JR:mw                                        Assistant
              ..